Exhibit 10.1

 

LEASE AGREEMENT

 

OFFICE BUILDING

 

THIS LEASE AGREEMENT (hereinafter referred to as this “LEASE”) dated May, 1 2015
is made and entered into by and between Sodium LLC , a Delaware limited
liability company,  (hereinafter referred to as “Landlord”), having an office
for purposes of notices hereunder at 2450 N Street, N.W., Washington, D.C.,
20037  and Cogent Communications, Inc. a Delaware corporation (hereinafter
referred to as “Tenant”), having an office for purposes of notices hereunder
at2450 N Street, N.W., Washington, D.C., 20037

 

W I T N E S S E T H:

 

That for and in consideration of the rentals hereinafter reserved and of the
mutual covenants and agreements hereinafter set forth, Landlord and Tenant
hereby agree as follows:

 

CERTAIN DEFINITIONS

 

1.                                      As used in this Lease, the following
terms shall have the following meanings:

 

(a)                                 Building. The land, office building, and
appurtenant improvements, located at 2450 N Street, N.W., Washington, D.C.,
20037

 

(b)                                 Demised
Premises.                                            The net rentable area of
the Demised Premises shall be approximately forty three thousand one hundred
seventeen (43,117) square feet of space as shown on Exhibit A attached hereto
(4,259 square feet on the first floor, 19,608 square feet on the fourth floor
and 19,250 square feet on the fifth floor).

 

(c)                                  Lease Term.                             A
period of five (5) years (the “Lease Term”, commencing on a date which Landlord
and Tenant intend to be the latter of (a) May 1, 2015; or (b)commencement of the
actual occupancy of the Demised Premises by Tenant hereinafter defined as the
“Commencement Date”) and expiring at midnight on fifth year anniversary of the
Commencement Date hereinafter referred to as the “Expiration Date”).

 

(d)                                 Fixed Annual
Rent.                                       During the Lease Term, the aggregate
amount of Fixed Annual Rent due Landlord from Tenant shall be Nine Hundred
Ninety One Thousand Six Hundred Ninety One and 00/100 Dollars ($991,691.00) per
Annum computed on the basis of Twenty Three and 00/100 Dollars ($23.00) per year
per square foot of space. The fixed Annual Rent due during the Lease Term shall
be payable in advance, without demand, notice, reduction or setoff, in equal
monthly installments of

 

--------------------------------------------------------------------------------


 

Eighty Two Thousand Six Hundred Forty and 92/100 Dollars ($ 82,640.92)
(hereinafter referred to as the “Fixed Monthly Rent”).

 

(e)                                  Building Rentable Area. The total rentable
area in the Building, as determined in accordance with the Building Owners and
Managers Association (BOMA) standard method of measurement, is agreed to be
Eighty Eight Thousand Eleven (88,011)square feet.

 

(f)                                   Forty Eight point nine nine percent
(48.99%) being the proportion that the square footage of the Demised Premises
which is specified above bears to the Building Rentable Area, hereafter
“Tenant’s Operating Expense Percentage”.

 

(g)                                  Not used

 

(h)                                 Agent. The agent, if any, designated by
Landlord from time to time for management of the Building and collection of the
sums due hereunder, or any successor thereto appointed by Landlord. Tenant shall
receive written notice of the appointment of, or any change in, the Agent.

 

(i)                                     Real Estate Taxes. The total of all
taxes and assessments now or hereafter imposed, levied or assessed by any lawful
authority upon or against the land, buildings and all other appurtenant
improvements constituting the Building (whether such taxes and assessments are
general, special or otherwise, ordinary or extraordinary, foreseen or
unforeseen), including (without limitation) assessments for public and
quasi-public improvements and any tax or excise hereafter imposed specifically
upon the rents or gross receipts from the Building, but excluding any penalties,
interest or other charges assessed as a result of delinquent payment or
non-payment of all such aforesaid taxes and assessments. It is expressly
understood and agreed that “increases” in such Real Estate Taxes shall include
any increase resulting from a higher tax rate, from an increase in assessed
valuation, from the imposition of special assessments, or from any other cause
whatsoever. “Tax Year” shall mean the period (whether 12 months or less) with
respect to which assessments of Real Estate Taxes are made by the taxing
authorities having jurisdiction. Real Estate Taxes for each Tax Year shall be
deemed to be the Real Estate Taxes payable in respect of such Tax Year, even
though the levy or assessment thereof may be made during different Tax Years.
Reasonable expenses, including attorneys’ fees and expert witness fees, incurred
by Landlord in attempting to obtain a reduction of real Estate Taxes shall be
added to and included in the amount of Real Estate Taxes, however, Landlord
shall have no obligation to contest any levy or imposition of any Real Estate
Taxes and may settle, compromise or abandon any contest with respect to the
amount of any Real Estate Taxes in its sole discretion. Refunds of Real Estate
Taxes received by Landlord, if any, shall accrue proportionately to Tenant’s
benefit in accordance with Tenant’s space fraction in the Building.

 

Tenant is responsible for paying its portion of Real Estate Taxes calculated by
multiplying total Real Estate Taxes by Tenant’s Operating Expense Percentage.

 

(j)                                    Lease Year. The first Lease year during
the Lease Term shall be the period commencing at midnight on the day immediately
preceding the Commencement Date and terminating at midnight on the last day of
the twelfth (12th) full calendar month thereafter. Each subsequent Lease Year
during the

 

--------------------------------------------------------------------------------


 

Lease Term shall commence on the day immediately following the last day of the
preceding Lease Year and shall continue for a period of twelve (12) full
calendar months, except that the last Lease Year during the Lease Term shall
terminate on the date that this Lease expires or is terminated.

 

DEMISING CLAUSE

 

2.                                      Landlord does hereby lease and demise
the Demised Premises to Tenant, and Tenant does hereby hire, lease and take the
Demised Premises from Landlord, for the Lease Term and upon the covenants and
conditions herein set forth.

 

TERM

 

3.                                      The term of this Lease shall be the
Lease Term defined in Section 1(c) above. Tenant hereby covenants and agrees to
accept the Demised Premises on the Commencement Date and to surrender possession
thereof on the Expiration Date or upon any other termination of this Lease.

 

RENT

 

4.                                      The Tenant covenants and agrees to pay
rent to Landlord for use of the Demised Premises, without notice or demand from
Landlord and without deduction, setoff, or counterclaim by Tenant, except as
otherwise set forth herein, as follows:

 

(a)                             The Tenant shall pay to the Landlord a Fixed
Annual Rent in the amount of $991,691.00 payable without deduction or set off in
equal monthly installments (hereinafter referred to as Fixed Monthly Rent) of $
82,640.92 in advance, the first installment of which is due and payable upon the
Commencement Date of this Lease, with subsequent installments due and payable on
the first day of each calendar month thereafter until the total rent provided
for herein is fully paid. If the Commencement Date is a day other than the first
day of the month, all rent shall be equal to the prorated portion of the rent
for the current calendar month of the Lease Term.  The Tenant shall pay said
rent and other amounts due hereunder to Landlord though an electronic funds
transfer directly into the bank account specified by Landlord. Landlord shall
enroll with Tenant’s electronic fund payment processor by using the link located
at www.cogentco.com/eft.  If Landlord shall at any time accept a payment of rent
after it shall become due and payable, such acceptance shall not excuse delay
upon subsequent occasions or be construed as a waiver of any of Landlord’s
rights hereunder with respect to such late payment.

 

(b)                                 Not used

 

(c)                                  If any installment of rent accruing
hereunder or other sums payable hereunder shall not be paid within ten (10) days
of the due date, the rental and such other sums shall be increased, without

 

--------------------------------------------------------------------------------


 

affecting any of the Landlord’s other rights under this Lease, by a late rental
charge equal to five percent (5%) of the delinquent installment. No payment by
Tenant or receipt by Landlord of a lesser amount than the monthly installment of
rent herein stipulated shall be deemed to be other than on account of the
earlier stipulated rent, nor shall any endorsement or statement on any check or
any letter accompanying any check or payment as rent be deemed an accord and
satisfaction, and Landlord may accept such check without prejudice to Landlord’s
right to recover the balance of such rent or pursue any other remedy provided in
this Lease.

 

(d)                                 Not used

 

(e)                                  Tenant’s obligation to pay any rents
reserved and other amounts payable hereunder which have not been fully
liquidated and established as of the Expiration Date or other termination of
this Lease shall survive termination hereof.

 

USE:                   ASSIGNMENT AND SUBLETTING

 

5.                                      (a)                                
Tenant will use and occupy the Demised Premises solely for general office
purposes and operations of network operations center in accordance with
applicable zoning regulations.  The Demised Premises will not be used for any
other purpose whatsoever without the prior written consent of Landlord, which
consent shall not be unreasonably withheld. Tenant will not use or occupy the
Demised Premises for any unlawful, disorderly, or extra-hazardous purpose and
will comply with all present and future laws, ordinances, regulations and orders
of governmental entities having jurisdiction over the Demised Premises or the
operation thereof.

 

(b) Tenant (i) will not assign, transfer, mortgage, or encumber this Lease
without the prior written approval of Landlord, in its sole discretion, and
(ii) will not sublet or rent (or permit occupancy or use of) the Demised
Premises or any part thereof, without the prior written consent of Landlord as
to each prospective sublessee, or other transferee, which consent shall not be
unreasonably withheld in the case of a sublease or other transfer pursuant to
which Tenant remains obligated to Landlord hereunder. It is expressly agreed
that Tenant shall have the right to sublet, subrent or permit the use and
occupancy of all or any part of the Demised Premises, provided that Tenant
furnishes written notice thereof to Landlord, Tenant remains fully obligated to
Landlord’s consent, not to be unreasonably withheld or delayed. No such
assignment, transfer, or subletting shall be effectuated by operation of law or
otherwise without the prior written consent of Landlord given in accordance with
the provisions of this Section 5(b). Tenant hereby agrees that Landlord shall
have the absolute right, without compensation to or subsequent consent from
Tenant, to deal directly with and to relet such portion (including all) of the
Demised Premises for Landlord’s own account to any prospective assignee,
sublessee, or other transferee of tenant; provided, however, that Landlord shall
release Tenant from its obligations hereunder to the extent that Landlord relets
the Demised Premises to any such party. No consent by Landlord to any
assignment, transfer, or subletting shall be construed as a waiver or release of
Tenant from any of the terms of conditions of this Lease or from the requirement
of again obtaining Landlord’s consent to any further assignment, transfer, or
subletting unless such consent of Landlord

 

--------------------------------------------------------------------------------


 

expressly so states. For the purposes of this Lease, the following events
(whether accomplished in one transaction or a series of transactions) shall be
deemed to be a subletting, transfer or assignment of the Demised Premises or of
this Lease: (i) any sale, transfer or other conveyance of stock or voting
rights, or creation of new stock or voting rights, so as to alter or transfer
effective control of a corporate tenant; or (ii) a conveyance or transfer of
partnership interests, or the creation of new partnership interests, so as to
alter or transfer effective control of a tenant which is a general or limited
partnership. Notwithstanding the above, Tenant shall have the right to assign
this Lease, without the consent of Landlord, to any entity which succeeds to
substantially all of Tenant’s assets through sale, merger or otherwise.

 

(6)                                 Not Used

 

ALTERATIONS

 

(7)                                 (a) Tenant shall not make any structural
alterations, improvements or additions to the Premises without first obtaining
the written consent of the Landlord, which consent shall not be unreasonably
withheld or delayed. All alterations and improvements made by Tenant shall
remain upon the Premises at the expiration or earlier termination of this Lease
and shall become the property of the Landlord, unless the Landlord shall, prior
to termination of this Lease, provide written notice to Tenant to remove the
same, in which event Tenant shall remove such alterations, improvements and/or
additions and restore the Premises to the same good order and condition in which
it was at the commencement of this Lease. If Tenant fails to do so, Landlord may
do so, collecting at Landlord’s option the costs and expenses thereof from
Tenant as additional rent.

 

(b)                                 If, notwithstanding the foregoing, any
mechanic’s lien is filed against the Demised Premises, or the real property of
which the Demised Premises are a part, for work claimed to have been done for
Tenant or materials claimed to have been furnished to Tenant, then such
mechanic’s lien shall be discharged by Tenant within ten (10) days thereafter,
at Tenant’s sole cost and expense, by the payment thereof or by filing any bond
required by law. If Tenant shall fail to discharge any such mechanic’s lien,
Landlord may (at its option) discharge the same and treat the cost thereof as
additional rent payable with the installment of fixed Monthly Rent next becoming
due, but such discharge by Landlord shall not be deemed to waive or cure the
default of Tenant in not discharging the same. Tenant shall indemnify and hold
harmless Landlord from and against any and all expenses, liens, claims or
damages to person or property which may arise by reason of the making of any
such alterations, decorations, additions or improvements.

 

(c)                                  If any such major alteration, addition or
improvement is made without the prior written consent of Landlord, Landlord
shall, upon being notified of such work, either consent to, or notify, Tenant in
writing to correct or remove the same, and if within ten (10) business days of
receipt of said notice, Tenant fails to so correct or remove the same, Tenant
shall be liable for any and all expenses incurred by Landlord in so doing. Any
permitted alterations, additions for improvements shall conform to all
requirements and regulations of applicable codes and regulations of any Board of
Fire Underwriters having jurisdiction.

 

--------------------------------------------------------------------------------


 

(d)                                 All alterations, additions or improvements
in or to the Demised Premises or the Building made by either party shall
immediately become the property of Landlord and shall remain upon and be
surrendered with the Demised Premises as a part thereof upon the expiration or
other termination of this Lease without disturbance, or injury; provided,
however, that if Tenant is not in default in the performance of any of its
obligations under this Lease, Tenant shall have the right to remove, prior to
the expiration or other termination of this Lease, all trade fixtures, movable
furniture, furnishings or equipment installed in the Demised Premises at
Tenant’s expense. If such property of Tenant is not removed by Tenant prior to
the expiration or other termination of this Lease, then Landlord shall have the
right to remove and store the same at Tenant’s expense; and if such property is
not removed within five (5) days after delivery of written notice to Tenant that
such property has not been removed despite termination of this Lease, then the
same shall become the property of Landlord and shall be surrendered with the
Demised Premises as a part thereof.

 

TENANT’S EQUIPMENT AND OPERATIONS

 

8. (a) Tenant shall not conduct or permit the conduct of any activity, or place
any equipment or materials in or about the Demised Premises, which will in any
way either (i) increase the rate of fire or other insurance on the Building;
(ii) injure, obstruct or interfere with the rights of other tenants or other
persons having business at the Building; or (iii) conflict with the applicable
local, state, or federal fire or other laws of regulations. If any increase in
the rate of fire or other insurance shall be stated by any insurance company or
by the applicable Insurance Rating Bureau to be due to Tenant’s activity or
equipment in or about the Demised Premises, such statement shall be conclusive
evidence that the increase in such rate is due to such activity, materials or
equipment, and as a result thereof, Tenant shall be liable for such increase and
shall reimburse Landlord therefore.

 

(b) Landlord shall allow Tenant to arrange and complete fiber optic cable
connections with telecommunications public utilities or third parties for
connection to fiber optic cable in public streets, utilities or adjacent
property for the operations of Tenant in the Building, and Landlord shall
cooperate, to the extent any cooperation is required, with Tenant and such
public utilities or third parties to facilitate such connections.  Such
cooperation shall include permitting such public utility or third parties or
Tenant to install cable and/or conduit from Landlord’s property line through the
Building minimum point of entry to the Demised Premises and installing a fiber
distribution panel for such connections, including such agreements as are
necessary to facilitate such installations and connections.  Tenant and/or
Tenant’s third party provider shall bear all expenses of such installation. 
Landlord agrees that there shall be no additional charge, other than as provided
in this Lease, for such installation and operation.

 

MAINTENANCE BY TENANT: DAMAGE TO PREMISES

 

9. Except as otherwise provided in this Lease, Tenant hereby accepts the
Premises in its condition existing on the commencement date of the Lease,
subject to all applicable zoning, municipal,

 

--------------------------------------------------------------------------------


 

county and state laws, ordinances, rules and regulations governing and
regulating the use of the Premises. Property is leased in “AS-IS” condition.

 

(a) Tenant shall keep the Demised Premises and the fixtures and equipment
therein in clean, safe and sanitary condition; shall take good care of the
suffer no waste or injury thereto; and shall, at the expiration or other
termination of this Lease, surrender the same broom clean in the same order and
condition in which they are on the Commencement Date, ordinary wear and tear and
damage by the elements, fire and other casualty not due to Tenant’s negligence
excepted. Tenant shall immediately notify Landlord of, and Tenant shall repair,
at Tenant’s sole expense (i) any damage to the Building or the Demised Premises
which is caused by moving Tenant’s property into or out of the Building and/or
the Demised Premises; (ii) any breakage caused by Tenant, its agents, servants,
employees, and business invitees of Tenant; and (iii) any damage caused by fire
or other casualty due to the negligence of Tenant, its agents, servants,
employees, and business invitees; provided that all such repairs which are
structural in nature, or which affect portions of the Building other than the
Demised Premises, shall be performed by Landlord (at the expense of Tenant). If
Tenant fails to make such repairs promptly after the receipt of a written
request from Landlord, Landlord shall have the right to make necessary repairs,
alterations and replacements. Any charge or cost incurred by Landlord in making
repairs for which Tenant is liable shall be paid by Tenant as additional rent
due and payable with the installment of Fixed Monthly Rent (or applicable
renewal rent payment, if any) next falling due. This provision shall be
construed as an additional remedy granted to Landlord and not in limitation of
any other rights and remedies which Landlord has or may have in such
circumstances.

 

FURNISHINGS

 

10.                               Landlord shall have the right to prescribe the
weight and position of safes and other heavy equipment or fixtures located in
the Demised Premises. No furniture, equipment or other bulky matter of any
description will be received into the Building or carried in the elevators
except as approved by the Landlord. All moving of furniture, equipment and other
material shall be under the direct control and supervision of Landlord, who
shall, however, not be responsible for any damage to or charges for moving the
same. Tenant agrees promptly to remove from the sidewalks, drives, and grounds
adjacent to the Building any of the Tenant’s furniture, equipment or other
material there delivered or deposited.

 

TENANT’S INSURANCE; WAIVER OF SUBROGATION

 

11.                               If either party is paid any proceeds under any
policy of insurance naming such party as an insured, on account of any loss,
damage or liability, then such party hereby releases the other party, to the
extent of the amount of such proceeds, from any and all liability for such loss,
damage or liability, notwithstanding of such loss, damage or liability may arise
out of the negligent act or omission of the other party; provided that such
release shall be effective only with respect to loss or damage occurring during
such time as the appropriate policy of insurance of the releasing party provides
that such release shall not impair the effectiveness of such policy of the
insured’s ability to recover thereunder. Each party

 

--------------------------------------------------------------------------------


 

hereto shall use reasonable efforts to have a clause to such effect included in
its insurance policies, and shall promptly notify the other if such clause
cannot be included in any such policy.

 

INSPECTION

 

12.                               Upon reasonable prior written notice from the
Landlord or Agent, except in the event of an emergency where no such written
notice shall be required, Tenant will allow the Landlord, Agent and their agents
and employees to enter the Demised Premises at all reasonable times, without
charge therefor or diminution of rent, for any of the following purposes: (i) to
examine, inspect or protect the Demised Premises; (ii) to prevent damage or
injury to the Demised Premises or to any other portion of the Building; (iii) to
make such repairs as the Landlord may deem reasonably necessary; or (iv) during
the last six (6) months of the Lease Term or any renewal term provided for
hereunder, to enter the Demised Premises during normal business hours to show
the Demised Premises to prospective tenants so long as Landlord does not
unreasonably interfere with Tenant’s business operations.

 

ESTOPPEL CERTIFICATES

 

13.                               At any time upon five (5) days prior request
therefor by Landlord and without charge therefore, Tenant shall execute,
acknowledge and deliver to Landlord a written estoppel certificate, in
recordable form, certifying the following to Landlord and any other persons
designated by Landlord, as of the date of such estoppel certificate: (i) that
Tenant is in possession of the Demised Premises, has unconditionally accepted
the same, and is currently paying the rent and additional rent reserved
hereunder (or such state of facts as then exists); (ii) that this Lease is
unmodified and in full force and effect (or if there has been a modification,
that this Lease is in full force as modified and setting forth such
modifications); (iii) whether or not there are then-existing any set- offs,
abatements, or defenses against the enforcement of any right or remedy of
Landlord, or any duty or obligation of Tenant hereunder (and, if so, specifying
the same in detail); (iv) the dates, if any, to which any rent or other charges
have been paid in advance; (v) that Tenant has no knowledge of any uncured
defaults on the part of Landlord under this Lease (or if Tenant has knowledge of
any such uncured defaults, specifying the same in detail); and (vi) that Tenant
has no knowledge of any event having occurred that authorizes the termination of
this Lease by Tenant (or if Tenant has such knowledge, specifying the same in
detail).

 

14.                               Not used.

 

EVENTS OF DEFAULT

 

15.                               The occurrence of any of the following shall
constitute an event of default hereunder:

 

(a)                                 Failure of Tenant to pay, within ten
(10) days of written notice by Landlord any installment of the Fixed Monthly
Rent hereunder or any other sum herein required to be paid by Tenant.

 

(b)                                 Vacation or desertion of the Premises or
permitting the same to be empty and unoccupied for more than thirty (30) days.

 

--------------------------------------------------------------------------------


 

(c)                                  Tenant’s failure to perform any other
covenant or condition of this Lease within thirty (30) days after written notice
and demand, unless the failure is of such a character as to require more than
thirty (30) days to cure, in which event Tenant’s failure to proceed diligently
to cure such failure shall constitute an event of default.

 

(d)                                 Tenant shall become insolvent, make an
assignment for benefit of creditors, make a transfer in fraud or creditors, 
file a petition of bankruptcy under the National Bankruptcy Act, or if an
involuntary petition under said Act is filed against Tenant or if a receiver or
trustee is appointed for substantially all of Tenant’s assets;

 

(e)                                  The estate created hereby shall be taken on
execution or other process of law;

 

(f)                                   [Deleted]

 

(g)                                  Landlord’s failure to perform any other
covenant or condition of this Lease within thirty (30) days after written notice
and demand, unless the failure is of such a character as to require more than
thirty (30) days to cure, in which event Landlord’s failure to proceed
diligently to cure such failure shall constitute an event of default.

 

REMEDIES  UPON  DEFAULT:         ENFORCEMENT

 

16.  (1) Upon the occurrence of any event of default of Tenant,  Landlord may,
at Landlord’s sole option, exercise any or all of the following remedies,
together with any such other remedies as may be available to Landlord at law or
in equity:

 

(a) Landlord may terminate this Lease by giving Tenant written notice of its
election to do so, as of a specified date not less than fifteen (15) days after
the date of the giving of such notice and this Lease shall then expire on the
date so specified and Landlord shall be then entitled to immediately regain
possession of the demised Premises as if the date had been originally fixed as
the expiration date of the terms of this Lease.  Landlord may then re- enter
upon the leased Premises either with or without process of law and remove all
persons therefrom, the statutory notice to quit or any other notice to quit
being hereby expressly waived by Tenant. Tenant expressly agrees that the
exercise by Landlord of the right of re- entry shall not be a bar to or
prejudice in any way other legal remedies available to Landlord.

 

(b)                                 No termination of this Lease nor any taking
or recovery of possession of the demised Premises shall deprive Landlord of any
of his remedies or actions against Tenant for past or future rent, except as
stated below nor shall the bringing of any action for rent or breach of
covenant, or the resort to any other remedy herein provided for the recovery of
rent be construed as a waiver of the right to obtain possession of the Premises.

 

(c)                                  Deleted.

 

--------------------------------------------------------------------------------


 

d)                                     In the event of a default or threatened
default by Tenant of any of the terms or conditions of this Lease, Landlord
shall have the right of injunction and the right to invoke any remedy allowed by
law or in equity as if no specific remedies of Landlord were set forth in this
Lease.

 

(e)                                  It is further provided that if, under the
provisions of this Lease, default be made and a compromise and settlement shall
be had thereupon, it shall not constitute a waiver of any covenant herein
contained, nor of the Lease itself; and it is hereby specifically agreed that
this Lease shall not merge in any judgment had upon the same if compromise or
settlement be made upon said judgment prior to termination of Tenant’s
possession, the Lease in such event to continue by the payment of rent herein
reserved, and the further performance of the covenants herein contained on the
part of Tenant.

 

(f) Notwithstanding anything to the contrary in this Section 16 or this Lease,
in the event of Tenant’s default, Landlord shall only be entitled to the amount
of the rent and other charges that would be payable by Tenant as if Tenant
exercised its right of early termination pursuant to Section 32 of this Lease.

 

(2) Upon the occurrence of any event of default of Landlord, Tenant may, at
Tenant’s sole option, exercise any or all such other remedies as may be
available to Tenant at law or in equity, including but not limited to
termination of this Lease.

 

LANDLORD’S RIGHT TO CURE; LATE PAYMENT PENALTY

 

17.                               (a) If Tenant defaults in the performance of
any of its obligations hereunder, other than its obligations to pay rent or
other sums due and payable to Landlord under the terms of this Lease, and fails
to cure such default(s) after notice thereof, as providing in Section 16 above,
Landlord may (but shall not be required to) perform the same on behalf of
Tenant, whereupon the cost to Landlord therefor, plus interest from the date
paid by Landlord at the rate of eighteen percent (18%) per annum (or the maximum
permissible rate under applicable law, if lesser) shall be paid by Tenant to
Landlord as additional rent hereunder, due and payable with the installment of
Fixed Monthly Rent or other applicable rental payment, if any, next falling due;
provided, however, that such performance by Landlord shall not operate to cure
such default or to stop Landlord from pursuing of any remedy to which Landlord
would otherwise be entitled.

 

(b)                                 In the event that Tenant fails to pay any
installment of rent within ten (10) business days after the same becomes due and
payable shall be subject to a late payment charge equal to five percent (5%) of
the payment not made when due; such late payment charge shall constitute
additional rent hereunder and shall be payable with the installment of
delinquent installment of rent.

 

TENANT HOLDING OVER

 

18.                               Tenant shall surrender possession of the
Demised Premises, broom clean, upon expiration or other termination of this
Lease. If Tenant shall continue to remain in possession of the Demised Premises
after the expiration or other termination of this Lease with the knowledge and

 

--------------------------------------------------------------------------------


 

consent of Landlord, then the following provisions shall apply: (i) Tenant shall
automatically become a tenant by the month at the Fixed Monthly Rent (as
adjusted), or other applicable rental payment, for the initial thirty (30) days
of such holdover period; and otherwise on all of the terms and provisions
hereof; (ii) said monthly tenancy shall commence with the first day following
the end of the Lease Term; (iii) Tenant shall be required to give Landlord at
least thirty (30) days written notice of any intention to quit; and (iv) Tenant
shall be entitled to thirty (30) days written notice to quit, except that in the
event of nonpayment of rent in advance or of the breach of any other covenant by
Tenant, Tenant shall not be entitled to any notice to quit, the usual thirty
(30) days’ notice to quit being hereby expressly waived. Notwithstanding the
foregoing, however, if Tenant shall hold over after the expiration or
termination of this Lease and Landlord desires to regain possession of the
Demised Premises promptly at the expiration thereof, then at any time prior to
Landlord’s acceptance of rent from Tenant as a monthly tenant hereunder,
Landlord may elect to re-enter forthwith and take possession of the Demised
Premises without process, or by any legal process permitted under applicable
law.

 

UTILITIES AND SERVICES

 

19.                               Tenant, during the term of this Lease, shall
not pay for its own gas, water, electricity, sewer, refuse disposal, and all
other utility services used by it on the Premises. These utilities together with
the condominium fees for the building shall constitute the building utilities. 
In no event will such utilities include the cost of any capital improvement. 
Tenant will during the term of the lease pay for its own telephone usage.
Landlord shall in no event be liable for any interruption or failure of utility
services on the Premises. Tenant shall pay its proportionate share of utilities
for the Building calculated by multiplying the total building utilities expense
by Tenant’s Operating Expense Percentage. During any period when Tenant is the
sole occupant of the building, Tenant shall pay 80% of total building
utilities.  During any period when Tenant is not the sole tenant but the
building is not fully leased, Tenant’s share of total building utilities shall
be equal to total building utility expense multiplied by .8 (80%) which figure
shall be multiplied by the ratio of Tenant’s square footage (Demised Premise’s
square footage) to the total occupied square footage.  In no event shall Tenants
portion of total building utilities calculated as provided in the previous
sentence be less that Tenant’s Operating Expense Percentage.  In the event that
Tenant elects in the future to separately meter its power usage it may do so at
Tenant’s expense and shall set up an account and be billed directly by the
utility provider. In the event Tenant is unable to be billed directly by the
utility provider, Landlord shall bill Tenant for such electrical usage based on
the meter readings and at the rate that is the same as charged to Landlord by
the utility provider. In the event that Tenant’s power usage is directly
metered, Tenant shall only be responsible in addition for its proportionate
share of electricity for the common areas of the Building.

 

LANDLORD’S LIABILITY

 

20.                               Landlord and Agent assume no liability or
responsibility whatever with respect to the operation of Tenant’s business in
the Demised Premises or with respect to any loss or damage (or whatever kind and
however caused) to the personal property documents, records, monies, or goods of

 

--------------------------------------------------------------------------------


 

Tenant or to anyone in or about the Demised Premises by consent of Tenant; and
the Tenant agrees to hold the Landlord and Agent harmless against all such
claims.

 

CONDEMNATION

 

21.                               (a) If the whole of the demised Premises shall
be taken by any governmental or quasi-governmental authority under the power of
condemnation, eminent domain or expropriation, or in the event of conveyance in
lieu thereof, the term of the Lease shall cease as of the day possession shall
be taken by the governmental authority, and the entire award shall be the
property of the Landlord, except for the value of any fixtures or equipment
installed by Tenant.

 

(b)                                 In the event there in any taking by
governmental or quasi-governmental authority of a portion of the Premises which
does not seriously and adversely affect the ability of the Tenant to conduct its
business on the Premises, the Lease shall remain in full force and effect, and
the Tenant’s rent shall be equitably adjusted based on the reduction in area of
the Premises.

 

LIABILITY INSURANCE

 

22.                               At all times during the term hereof, or any
extension thereof, Tenant, at its own expense, shall maintain and keep in force
for the mutual benefit of Landlord and Tenant, general public liability
insurance against claims for personal injury, death or property damage occurring
in or about the Premises or sidewalks or areas adjacent to the Premises to
afford protection to the limit of not less than One Million Dollars and N0/100
($1,000,000.00) with respect to injury or death of a single person, or any
accident, and to the limit of not less than One Million Dollars and N0/100
($1,000,000.00) with respect to property damage. The policy or policies shall
name the Landlord as an additional insured. In order to evidence the coverage in
effect, the Tenant shall provide the Landlord with a Certificate of Insurance,
and Tenant will notify Landlord in writing at least ten (10) days prior to
cancellation or nonrenewal  of  any such policies.

 

INDEMNIFICATION AND WAIVER OF DAMAGES

 

23.                               (a) Except for such intentional or negligent
acts, Tenant shall indemnify and save Landlord harmless from and against any and
all liability, claims, damages, penalties or judgments arising from or in any
way connected with injury to person or property sustained by action, in and
about the Premises, in custody and control of Tenant during the term of this
Lease. If Landlord shall, without fault of its own, be made a part of any
litigation commenced by or against Tenant, Tenant shall protect and hold
Landlord harmless and pay all costs, expenses and reasonable attorneys’ fees
that may be incurred or paid by Landlord in enforcing the covenants and
agreements of this Lease.

 

(b)                                 In no event shall either party be liable to
the other for any incidental, punitive, or consequential damages of any nature
whatsoever, including lost profits or revenues, regardless of the foreseeability
thereof or whether a party notifies the other of the possibility thereof.

 

--------------------------------------------------------------------------------


 

BINDING EFFECT

 

24.                               It is agreed that this Lease shall be binding
upon and inure to the benefits of the Landlord and Tenant and their successors
and assigns. Subject to any provisions hereof, restricting assignment or
subletting by Tenant, this Lease shall bind the parties, their personal
representatives, successors and assigns. This Lease shall be governed by the
laws of the District of Columbia.

 

RIGHTS OF MORTGAGEE

 

25.                               Mortgagee shall have the following rights:

 

(a)                                 Any notice required to be given to the
Landlord by the Tenant shall be given as well, in the same manner to the
Mortgagee.

 

(b)                                 In the event that Tenant shall have any
excuse from paying rent or right to set off its expenses from the rent as a
result of any default by the Landlord or shall have any expense from the
performance of any obligation imposed upon Tenant by the terms of this Lease,
then and in such event the Tenant shall give notice of its intended exercise of
such right in the manner provided for herein to the Mortgagee and thereafter the
Mortgagee shall have the right but not the obligation to cure said defaults
within the time provided for cure of the same as set forth in this Lease.

 

(c)                                  Upon the request of the Mortgagee, the
Tenant will furnish an Estoppel Certificate certifying to the rent paid and to
be paid, the remaining term of the Lease, the existence of defaults of the
Landlord, if any, and such other information concerning this tenancy as
Mortgagee may from time to time require.

 

LEGAL FEES

 

26.                               If either party named herein brings an action
to enforce the terms hereof or declare rights hereunder, the prevailing party in
any such action on trial or appeal, shall be entitled to his reasonable
attorneys’ fees to be paid by the losing party as fixed by the Court.

 

TENANT IMPROVEMENTS

 

27.                               Landlord hereby grants unto Tenant the right
to install improvements, all of which shall be installed at the sole cost and
expense of Tenant. All such improvements shall be installed in a good
workmanlike manner, and Tenant shall indemnify and save harmless Landlord from
any liability of any kind in connection with the installation of said
improvements.

 

--------------------------------------------------------------------------------


 

PARKING

 

28.                               Landlord shall make available 40 parking
spaces in the building for use as designated by Tenant.  The rent for each space
shall be $125 per month.  It is expected that Tenant will designate that certain
Tenant employees will have the right to use (and pay the rent for) each parking
space.  Tenant expects to pay for such spaces directly to Landlord (and recover
the cost by salary reduction arrangement with its employees).

 

FINAL AND ENTIRE AGREEMENT

 

29.                               This Lease contains the final and entire
agreement between the parties, and they shall not be bound by any terms,
conditions or representations not contained herein.

 

ADDENDUM

 

30.                               The provisions of any Addendum hereto attached
and signed by the parties shall be considered a part of this Lease.

 

NOTICES

 

31.                               All notices required under this Lease shall be
given in writing and shall be deemed to be properly served if sent by certified
or registered mail to the following addresses:

 

TO LANDLORD:

 

Sodium LLC

2450 N Street, N.W.

Washington, D.C. 20037

 

TO TENANT:

 

Cogent Communications, Inc.

 

2450 N Street, N.W.

Washington, D.C. 20037

Attn: Thaddeus G. Weed – CFO
with copy to General Counsel

 

--------------------------------------------------------------------------------


 

TERMINATION OF LEASE

 

32.                               Tenant may without penalty at any time
terminate the lease of space pursuant to this Lease Agreement upon sixty (60)
days written notice. Upon the effective date of any such termination Tenant
shall no longer be obligated to pay rent or other charges and any advance rent
payments or other charges shall be refunded to Tenant based on proration through
the date of termination.

 

MISCELLANEOUS

 

33.                               This Lease cannot be changed orally, but only
by a writing signed by the party or parties to be charged thereby. The
invalidity or illegality of any provision of this Lease shall not affect the
validity of the other provisions hereof. The captions and headings contained
herein are for reference and convenience only. This Lease shall be construed in
accordance with the laws of the District of Columbia. Each of the parties hereto
hereby warrants and certifies to the other that it has full power and authority
to enter into this Lease; each individual executing this Lease certified to the
other party hereto that he or she has the right, power, capacity and authority
to bind the entity on whose behalf he or she is executing the Lease. If Tenant
is more than one person or entity the persons or entities comprising Tenant
shall be jointly and severally liable hereunder. This Lease may  be  executed 
in  multiple  original counterparts, each of which shall be deemed to be an
original but all of which shall constitute one and the same agreement. The
submission of this Lease to Tenant for examination shall not constitute a
reservation of or an option to rent the Demised Premises; this Lease shall
become effective and binding on Landlord only upon full execution hereof by
Landlord.

 

ADDITIONAL PROVISIONS

 

33.  Landlord’s work shall include new carpet and paint within the Premises to
be completed prior to the commencement of this Lease Agreement and shall be at
Landlord’s sole cost and expense. Tenant and Landlord shall work together to
agree on the type and color of the paint and carpet.

 

IN WITNESS WHEREOF, the parties have signed this Lease Agreement on the date
first herein above written.

 

LANDLORD:                  Sodium LLC

 

By:

/s/ Dave Schaeffer

 

 

Dave Schaeffer

 

 

 

Date: April 16, 2015

 

 

 

TENANT: Cogent Communications Inc.

 

 

 

By:

/s/ Thaddeus G. Weed

 

 

Thaddeus G. Weed- CFO

 

 

Date:  April 16, 2015

 

--------------------------------------------------------------------------------